Case 1:20-bk-10276-VK   Doc 51 Filed 08/24/20 Entered 08/24/20 15:44:19   Desc
                         Main Document    Page 1 of 10
Case 1:20-bk-10276-VK   Doc 51 Filed 08/24/20 Entered 08/24/20 15:44:19   Desc
                         Main Document    Page 2 of 10
Case 1:20-bk-10276-VK   Doc 51 Filed 08/24/20 Entered 08/24/20 15:44:19   Desc
                         Main Document    Page 3 of 10
Case 1:20-bk-10276-VK   Doc 51 Filed 08/24/20 Entered 08/24/20 15:44:19   Desc
                         Main Document    Page 4 of 10
Case 1:20-bk-10276-VK   Doc 51 Filed 08/24/20 Entered 08/24/20 15:44:19   Desc
                         Main Document    Page 5 of 10
Case 1:20-bk-10276-VK   Doc 51 Filed 08/24/20 Entered 08/24/20 15:44:19   Desc
                         Main Document    Page 6 of 10
Case 1:20-bk-10276-VK   Doc 51 Filed 08/24/20 Entered 08/24/20 15:44:19   Desc
                         Main Document    Page 7 of 10
Case 1:20-bk-10276-VK   Doc 51 Filed 08/24/20 Entered 08/24/20 15:44:19   Desc
                         Main Document    Page 8 of 10
Case 1:20-bk-10276-VK   Doc 51 Filed 08/24/20 Entered 08/24/20 15:44:19   Desc
                         Main Document    Page 9 of 10
Case 1:20-bk-10276-VK   Doc 51 Filed 08/24/20 Entered 08/24/20 15:44:19   Desc
                        Main Document    Page 10 of 10
